                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,
                    Plaintiff,

       v.                                          Case No. 17-cr-175-pp
FONTAE KELLY,
                    Defendant.

     ORDER OVERRULING OBJECTION (DKT. NO. 223), ADOPTING JUDGE
    JONES’S RECOMMENDATION (DKT. NO. 219) AND DENYING MOTION TO
                     SUPPRESS (DKT. NO. 195)


       On February 19, 2019, Magistrate Judge David E. Jones issued a report

recommending that this court deny defendant Fontae Kelly’s motion to

suppress the fruits of a video surveillance search. Dkt. No. 219. The defendant

filed a timely objection to the recommendation, dkt. no. 223, and the

government responded, dkt. no. 225. Because the court finds that the

defendant did not have a reasonable expectation of privacy in the apartment’s

hallway or the exterior of the apartment building’s entrance, the court adopts

Judge Jones’s recommendation and denies the defendant’s motion to suppress.

I.     BACKGROUND

       A.   Facts

       Jones Jones drew the “facts” section of his report and recommendation

from the parties’ briefs. Dkt. No. 219 at 1-2.1 Judge Jones recounted that



1 Neither party asked Judge Jones to conduct an evidentiary hearing. In his
objection to the report and recommendation, the defendant asserted that,
“[u]pon information and belief, the pole camera surveillance lasted at least 49
days.” Dkt. No. 223 at 6. The defendant argues that Judge Jones “failed to
account for the length of the pole camera surveillance . . . .” Id. In a footnote,
the defendant says that “[i]f this Court desires additional facts, [the defendant]
                                        1
      [b]ased on an investigation into drug distribution activities involving
      defendant and others, law enforcement installed a video surveillance
      camera in the hallway on floor level B of 2220 N. Martin Luther King
      Drive, Milwaukee, in September 2017. Motion to Suppress Fruits of
      Apartment Video Surveillance Searches 1. The video camera pointed
      at the exterior door to apartment unit B41 (“the apartment”). Id. at
      2. Law enforcement also installed a “pole camera” on a utility pole
      in proximity to that same apartment complex. Response To Motion
      To Suppress Fruits of Apartment Video Surveillance Searches 1. On
      September 27, 2017, law enforcement executed a search warrant for
      unit B41 and found approximately 10 ounces of heroin, 33 grams of
      Fentanyl, a kilo press, a grinder, and a firearm. Id. at 2.

Dkt. No. 219 at 1-2. The apartment on Martin Luther King Blvd. was not

the defendant’s residence; he lived at 1810 N. 55th Street in Milwaukee.

Dkt. No. 202 at 2.

      B.    The Parties’ Arguments

      In asking the court to suppress the evidence, the defendant argued that

the government’s two video surveillances of the apartment building on Martin

Luther King Blvd. constituted unreasonable searches under the Fourth

Amendment. Dkt. No. 195 at 2. Citing the Supreme Court’s decision in

Carpenter v. United States, —U.S.—, 138 S. Ct. 2206 (2018), the defendant

argued that the warrantless installation of two video surveillance cameras

violated his reasonable expectation of privacy. Dkt. No. 195 at 3-9. He asked

the court to find the warrantless searches presumptively unreasonable and to

suppress all fruits of the two video surveillance cameras. Id. at 8 (citing Wong

Sun v. United States, 371 U.S. 471, 484 (1963)).




requests this Court remand the matter to Magistrate [Judge] Jones for an
evidentiary hearing.” Id. at n.1.
                                        2
      The government responded that the court should deny the motion

because the defendant had no legitimate expectation of privacy in either the

apartment’s hallway or the outer perimeter of the apartment complex. Dkt. No.

202 at 3. It noted that other courts in this district had held that pole camera

surveillance did not violate the Fourth Amendment. Id. at 3 (citing United

States v. Kay, Case No. 17-CR-16, Dkt. No. 149 (E.D. Wis. Apr. 23, 2018);

United States v. Tirado Jr., Case No. 16-CR-168, Dkt. No 504, at 6-8 (E.D. Wis.

Apr. 16, 2018); and United States v. Kubasiak, Case No. 18-CR-120, Dkt. No.

48 (E.D. Wis. Oct. 5, 2018)). The government maintained that the defendant

did not have a reasonable expectation of privacy in the hallway of an apartment

building in which he did not live. Id. at 4. It likened this case to United States

v. Concepcion, 942 F.2d 1170 (7th Cir. 1991)), where the Seventh Circuit found

that “a tenant has no reasonable expectation of privacy in the common areas of

an apartment building.” Concepcion, 942 F.2d at 1172. Finally, the

government argued that Judge Jones should interpret the Carpenter decision

narrowly and that, even if the court found the installation of the video

surveillance to be an unreasonable search, it should uphold the searches

under the good faith exception to the warrant requirement. Id. at 5 (citing

United States v. Curtis, 901 F.3d 846, 849 (7th Cir. 2018) (upholding

government’s collection of warrantless CSLI data on good faith exception)).

      C.    Judge Jones’ Report and Recommendation

      Judge Jones recommended that this court deny the motion to suppress.

Dkt. No. 219 at 1. He noted that in determining whether a particular search

was unreasonable, he had to consider “whether a trespass by law enforcement

occurred, or whether an individual’s reasonable expectation of privacy was

violated by law enforcement.” Id. at 2 (citing United States v. Jones, 565 U.S.


                                         3
400, 408-09 (2012)). He observed that while the government bears the burden

of justifying a warrantless search, the defendant carries the burden of showing

that he had a reasonable expectation of privacy in the location searched. Id.

(citing United States v. Villegas, 495 F.3d 761, 767 (7th Cir. 2007)). In

reviewing Seventh Circuit and Supreme Court case law, Judge Jones found

that an individual does not have a reasonable expectation of privacy in what he

knowingly exposes to the public, California v. Ciraolo, 476 U.S. 207, 213

(1986), and that police may use surveillance technology to substitute for

surveillance which they could lawfully have conducted themselves, United

States v. Knotts, 460 U.S. 276, 282 (1983). Dkt. No. 219 at 2-3.

      Judge Jones observed that the two surveillance cameras monitored the

exterior entrance of apartment Unit B41 and the exterior entrance to the

apartment building. Id. at 4. He likened these areas to the common areas of an

apartment building and found that “the ‘area outside one’s door lacks anything

like the privacy of the area inside.’” Id. (quoting Concepcion, 942 F.2d at 1172).

Judge Jones discussed Carpenter, noting that the Supreme Court had deemed

the holding “narrow” and had stated that it “did not ‘call into question

conventional surveillance techniques and tools, such as security cameras.’” Id.

(quoting Carpenter, 138 S. Ct. at 2220). He also distinguished Carpenter on its

facts, finding that Carpenter dealt with cell site location information (“CSLI”)

that could gather a detailed history of a person’s whereabouts for a long period

of time, whereas “the installed cameras at issue here only captured [the

defendant’s] comings and goings from one particular place for approximately

nine days.” Id. at 5. Judge Jones found that the cameras didn’t capture any

activity that neighbors, postal workers or law enforcement could not have

observed with their own eyes. Id. Judge Jones concluded that because the


                                         4
defendant had not shown that law enforcement violated his reasonable

expectation of privacy, this court should deny the motion to suppress. Id. at 5.

      D.    The Defendant’s Objection

      The defendant alleges that Judge Jones made three errors: (1) he did not

accurately apply Jones and Carpenter; (2) he improperly relied on Ciraolo,

Knotts and Concepcion; and (3) he failed to consider cases from other courts

holding that pole camera surveillance constitutes a search. Dkt. No. 223 at 1-2.

      The defendant argues that he seeks to preserve as private “the sum of his

movements while entering and leaving the 2200 N. Martin Luther King Jr. Blvd.

apartment, including unit B41.” Id. at 3. He argues that in Jones and

Carpenter, the Supreme Court extended the “reasonable expectation of privacy”

analysis from Katz v. United States, 389 U.S. 347, 351-52 (1967) to include a

reasonable expectation of privacy for “the whole of his physical movements.” Id.

at 3 (citing Carpenter, 138 S. Ct. at 2219). The defendant criticizes Judge

Jones for “fail[ing] to account for the difference between CSLI (cell-site location

information) and the much more incriminating type of evidence in this case:

images contained on the videos.” Id. at 5. The defendant argues that Judge

Jones should have discussed the length of the camera surveillance, noting that

Carpenter held that collecting CSLI data for only seven days constituted a

Fourth Amendment search. Id. at 6. The defendant alleges, “upon information

and belief,” that the pole camera surveillance here lasted forty-nine days. Id. at

6.

      The defendant acknowledges that when the Fourth Amendment was

drafted, the government could have assigned law enforcement to sit on top of a

pole and watch the apartment, or to move into the apartment across the hall

and watch through the peephole; this, he agrees, would have not have


                                         5
constituted a search. Id. at 7. He asserts, however, that it is unlikely law

enforcement would have done this—it would have been “highly impractical, as

long-term physical surveillance was rarely used during the pre-computer age

because it was difficult and costly.” Id. at 7 (citing Jones, 565 U.S. at 429). The

defendant argues that in September 2017, if law enforcement had tried to

physically surveil the apartment (or record it on video) by sitting on a pole or

renting the apartment across the hall, they would have been observed. Id. The

defendant reasons that because law enforcement couldn’t have conducted

traditional physical surveillance without being seen, their use of a pole camera

to do what they couldn’t constituted an unlawful search. Id.

       Asserting that Judge Jones incorrectly relied on Ciraolo, Knotts, and

Concepcion, the defendant contends that Carpenter undermined the rationales

grounding Ciraolo and Knotts because “Carpenter holds that a person has a

reasonable expectation of privacy in the sum of his or her physical movements,

even when exposed to the public.” Id. at 8 (citing Carpenter, 138 S. Ct. at

2219). As for Concepcion, the defendant says that is the wrong comparator

case (although he doesn’t explain why). Id. at 9. He argues that the facts here

are more analogous to those in United States v. Whitaker, 820 F.3d 849, 854

(7th Cir. 2016), where the Seventh Circuit found that law enforcement’s use of

a drug-sniffing dog to search the area outside an apartment door in an

apartment hallway constituted a search. Id. at 9. Finally, the defendant insists

that Judge Jones should have considered out-of-circuit cases that have

concluded that pole camera surveillance of varying durations constituted a

search. Id. at 10 (citing a case from the Fifth Circuit, district court cases from

the District of Nevada, the Eastern District of Washington and the District of

Massachusetts, and a case from the South Dakota Supreme Court).


                                         6
      E.     Government’s Response

      The government responds that the defendant asks the court to expand

Supreme Court precedent and to “disregard well-established and well-accepted

legal authority regarding reasonable expectation of privacy[.]” Dkt. No. 225 at

2. The government contends that the defendant’s expectation of privacy is not

“reasonable.” Id. at 2-3. It observes that the pole camera surveillance law

enforcement used is a “conventional surveillance technique” that revealed

nothing about the defendant’s personal life or his activities inside of, or away

from, the two fixed locations of the hallway and the outer perimeter of the

apartment complex. Id. at 3. The government claims that the aggregate of

information collected from the video surveillance contained “far less detail”

then the CSLI collected in Carpenter. Id. at 3-4. The government argues that

the defendant would have the court “brush aside well-established law regarding

reasonable expectation of privacy in the common areas of a multi-unit

apartment building.” Id. at 3 (citing Ciraolo, 476 U.S. at 213). Finally, the

government notes that at least one court in this district has pointed out that

neither the Supreme Court nor the Seventh Circuit have deemed long-term

surveillance with pole cameras to constitute searches. Id. at 4 (citing Tirado,

2018 WL 1806056, at *4).

II.   Analysis

      A.     Standard of Review

      Rule 59(b) governs dispositive motion practice initiated before magistrate

judges. Fed. R. Crim. P. 59(b). Parties have fourteen days to file “specific

written objections” to a magistrate judge’s report and recommendation on a

dispositive motion. Fed. R. Crim. P. 59(b)(2). If a party objects, the district

judge must review de novo the recommendations of the magistrate judge to


                                         7
which a party timely objects. 28 U.S.C. Section 636(b)(1); Fed. R. Crim. P.

59(b)(2), (3). The court can “accept, reject, or modify in whole or in part, the

findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1).

      B.    Analysis

      “The Fourth Amendment protects the right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures.” Carpenter, 138 S. Ct. at 2213. “For much of our history, Fourth

Amendment search doctrine was ‘tied to common-law trespass’ and focused on

whether the Government ‘obtains information by physically intruding on a

constitutionally protected area.’” Id. (quoting Jones, 565 U.S. at 406 n.3). Over

time, the Supreme Court began to recognize that ‘property rights are not the

sole measure of Fourth Amendment violations,” id. (quoting Soldal v. Cook

Cty., 506 U.S. 56, 64 (1991)), and held that “the Fourth Amendment protects

people, not places,” id. (quoting Katz, 389 U.S. at 351). When an individual

“‘seeks to preserve something as private,’ and his expectation of privacy is ‘one

that society is prepared to recognize as reasonable,’ [the Supreme Court] has

held that official intrusion into that private sphere generally qualifies as a

search and requires a warrant supported by probable cause.” Id. (citing Smith

v. Maryland, 442 U.S. 735, 740 (1979)).

      The motion to suppress argued that the defendant had a “reasonable

expectation of privacy . . . [in] the aggregate of his movements while inside and

outside of the 2200 N. Martin Luther King Jr. Blvd. complex.” Dkt. No. 195 at

1. He argued that Carpenter demonstrated that “the Supreme Court is ready to

hold that long-term surveillance of an individual’s home constitutes a search”

because that decision found that “‘[a] person does not surrender all Fourth




                                         8
Amendment protection by venturing into the public sphere.’” Id. at 3 (quoting

Carpenter, 138 S. Ct. at 2217).

      The Carpenter Court held that the government’s acquisition of CSLI

violated the Fourth Amendment. Carpenter, 138 S. Ct. at 2217. The Court

recognized that “[a]s technology has enhanced the Government’s capacity to

encroach upon areas normally guarded from inquisitive eyes, [the Supreme]

Court has sought to ‘assure [] preservation of that degree of privacy against

government that existed when the Fourth Amendment was adopted.’”

Carpenter, 138 S. Ct. at 2214 (quoting Kyllo v. United States, 533 U.S. 27, 34

(2001)). It reasoned that mapping a cell phone’s location over the course of 127

days provided an “intimate window into a person’s life, revealing not only his

particular movements, but through them his ‘familial, political, professional,

religious, and sexual associations.’” Id. (quoting Jones, 565 U.S. at 415). The

Court explained that its decision was a “narrow one” that did not call into

question “conventional surveillance techniques and tools, such as security

cameras.” Id., 128 S. Ct. at 2220.

      The defendant reads Carpenter too broadly. Not only did not the text of

the decision explicitly limit itself to CSLI, but its rationale relied on the fact

that by its nature, a cell phone

      tracks nearly exactly the movements of its owner. While individuals
      regularly leave their vehicles, they compulsively carry cell phones
      with them all the time. A cell phone faithfully follows its owner
      beyond public thoroughfares and into private residences, doctor’s
      offices, political headquarters, and other potentially revealing
      locales.

Carpenter, 138 S. Ct. at 2217.

      In contrast, stationary video surveillance of the exterior of the apartment

building on Martin Luther King Blvd., and the hallway outside of the


                                          9
apartment, could capture only limited information: how many people came to

the apartment complex and when; how many left, and when; how many people

entered the apartment and when; how many left it and when. In some

instances, it captured the identities of the people who entered and left the

apartment. Unlike a cell phone, the video surveillance did not track the totality

of the defendant’s movements. It tracked only his arrival to and departure from

a residence that wasn’t his. The defendant’s attempt to equate a process that

records only what someone standing in the apartment hallway, or outside the

apartment complex, could have seen with a process follows a person into

homes, places of worship, hotels, bedrooms, restaurants and meetings, takes

Carpenter’s reasoning too far.

      The Supreme Court has explained that “[t]he Fourth Amendment

protection of the home has never been extended to require law enforcement

officers to shield their eyes when passing by a home on public thoroughfares.”

Ciraolo, 476 U.S. at 213; see dkt. no. 219 at 3. “Nor does the mere fact that an

individual has taken measures to restrict some view of his activities preclude

an officer’s observations from a public vantage point where he has a right to be

and which renders the activities clearly visible.” Id. (citing cases). Nothing in

the Carpenter decision indicated that the Supreme Court disavowed these

principles from Ciraolo, and Carpenter did not mention Ciraolo.

      Since the Seventh Circuit decided Concepcion in 1991, the governing

precedent in this circuit has held that “a tenant has no reasonable expectation

of privacy in the common areas of an apartment building.” Concepcion, 942

F.2d at 1172. In Concepcion, police officers entered the hallway of an

apartment building after seeing the suspect’s name on the mailbox outside and

observing him using the building. Id. at 1171. The Seventh Circuit found that


                                         10
the defendant could not assert a reasonable expectation of privacy in an area

that was accessible to fellow tenants, guests, postal carriers, custodians and

peddlers. Id. at 1172. As Judge Jones noted, that conclusion is binding

precedent on this court. Dkt. No. 219. And if a tenant does not have a

reasonable expectation of privacy in the common areas of an apartment

building, how could the defendant here, who did not live in the apartment on

Martin Luther King Blvd., have had such an expectation?

      The defendant objects that his situation is “at odds” with Concepcion. He

doesn’t explain why he feels this is so, and it is difficult for this court to

imagine why. Both cases involve surveillance of the common areas of an

apartment building. It is true that one involved traditional surveillance with law

enforcement eyes, unaided by technology (Concepcion); the other involved

surveillance with a camera (this case). But the defendant does not explain why

that fact makes a difference. It is also true that the defendant in Concepcion

lived in the apartment building where the officers searched the common areas

and the defendant in this case did not, but that fact cuts against the

defendant’s argument that he had a reasonable expectation of privacy.

      The defendant urges the court to compare his facts to those in Whitaker.

Dkt. No. 223 at 9. The defendant argues that a video surveillance camera is

analogous to a drug-sniffing dog—a “‘sophisticated sensing device not available

to the general public.’” Id. (quoting Whitaker, 820 F.3d at 854).

      The comparison is not convincing. The defendant admits that “[a]t the

time the Fourth Amendment was adopted, the government could have

assembled a team of agents to take turns sitting on top of a pole or to live in

the apartment hallway to conduct physical surveillance without conducting a

search.” Dkt. No. 195 at 7. The video camera does the same thing—it sits on


                                          11
top of the pole, or resides across the hallway, and conducts surveillance. It

does exactly what a human law enforcement agent could do. That distinguishes

the video camera from the narcotics dog, because “a trained drug-sniffing dog

is a sophisticated sensing device not available to the general public.” Whitaker,

820 F.3d at 853. The defendant does not argue that the video cameras had any

heightened capabilities (such as infrared technology) or that they allowed law

enforcement to see what was going on inside the apartment, or what was going

on after the defendant left the apartment complex.

      The defendant argues that a pole camera can do something that human

law enforcement agents can’t do—it can conduct surveillance continuously for

a longer period at lower cost and with less likelihood of detection. This is true.

And there are courts who have expressed concern that 24/7 surveillance of the

outside of a person’s house for an extended period raises questions about

privacy, because it gives law enforcement a view of many aspects of the

resident’s life that traditional, human-eye surveillance could not obtain. But

the duration of the surveillance is relevant only if the defendant had a

reasonable expectation of privacy in the common areas of the Martin Luther

King Blvd. apartment complex—and he didn’t.

      The defendant asserts that, despite binding Seventh Circuit precedent

holding that a tenant (and certainly a non-tenant visitor) does not have a

reasonable expectation of privacy in the common areas of an apartment

complex, Judge Jones should have considered decisions from other courts. He

cites United States v. Cuevas-Sanchez, 821 F.2d 248 (5th Cir. 1987). That case

is inapposite; the defendant in Cuevas-Sanchez had erected a ten-foot-high

fence around his own back yard, and the pole camera was set up to look over

the fence and into the backyard. The Fifth Circuit found that the defendant


                                        12
had demonstrated a reasonable expectation of privacy in his own, fenced-in

back yard. Id. at 250. The district court in Nevada faced a similar situation in

Shafer v. City of Boulder, 896 F. Supp. 2d 915 (D. Nev. 2012). The cameras in

that case were pointed at the plaintiff’s back yard and bathroom window.

Finding (as did the Fifth Circuit in Cuevas-Sanchez) that a person’s back yard

is part of the curtilage of his home, and that it was fenced in by a four- to five-

foot tall fence, the Shafer court concluded that the back yard was entitled to

Fourth Amendment protection. The cameras in Shafer also were “long-range,

infrared, heavy-duty, waterproof, daytime/nighttime cameras, purchased as

part of a $50,000 Department of Homeland security grant to combat terrorism

and similar criminal activities,” and, according to the court, “undoubtedly

contained superior video-recording capabilities than a vide camera purchased

from a department store.” Id. at 932. The court was not able to unearth the

Vargas case from the Eastern District of Washington, to which the defendant

referred, but the defendant himself says that that case involved surveillance of

the defendant’s front yard. Dkt. No. 223 at 10. The facts before the South

Dakota Supreme Court in State v. Jones involved extended pole-camera

surveillance of the outside of the defendant’s trailer, the adjoining street and

his yard—areas that the court agreed were areas exposed to the public. State v.

Jones, 903 N.W.2d 101, 107 (S.D. 2017). The court conceded that there were

other courts that had concluded that pole camera surveillance did not

constitute a search “based on controlling precedent in the respective circuit or

because the area surveilled was not a home or the defendant’s home.” Id. at

108. Because the Jones court was not constrained in those ways, it analyzed

the facts under the Supreme Court’s reasoning in Katz, 389 U.S. at 351, and

concluded that the surveillance constituted a search.     The final case the


                                        13
defendant argues that Judge Jones failed to consider is United States v.

Garcia-Gonzalez, Case No. 14-10296-LTS, 2015 WL 5145537 (D. Mass. Sept. 1,

2015). In a case involving installation of a public pole camera that captured the

door to the defendant’s apartment and a law-enforcement camera that

captured the lot where he parked. Like the defendant in this case, Garcia-

Gonzalez argued that these two cameras captured “the aggregate of all of his

coming and going from the home, all of his visitors, all of his cars, all of their

cars, and all of the types of packages or bags he carried and when.” Id. at *5.

They recorded all the defendant’s visitors, the people with whom he traveled,

the cars he drove, what he carried in and out of his house, the times when he

was home and when he was away. Id. The district court opined that “the pole

camera was akin to stationing a police officer at the front door by whom every

person and object must pass.” Id. The district court stated that “[l]engthy,

sustained surveillance of a person’s home during which the police observe (and

record) every coming and going to the home raises substantial privacy

concerns,” and noted that other courts had expressed the same concern. Id. at

8. Nonetheless, the court denied the motion to suppress because it was bound

by First Circuit precedent to the contrary. Id. at 9.

      Even if Judge Jones didn’t consider these cases (and the court doesn’t

know whether he did or not), his failure to do so would not have constituted an

error. All of these cases involved pole cameras that recorded yards or doors or

parking lots connected to the defendants’ residences, a place recognized since

the beginning of Fourth Amendment jurisprudence as one in which a resident

has a reasonable expectation of privacy. The pole camera in this case did not

record the defendant’s comings and goings from his residence—it recorded his

comings and goings from his drug stash house, in the public, common areas of


                                         14
an apartment building. The Seventh Circuit has said that even a resident

doesn’t have a reasonable expectation of privacy in the common areas of an

apartment complex, so the court is hard-pressed to see how the defendant’s

expectation of privacy could be reasonable when he wasn’t even a resident.

These cases do not support the defendant’s argument.

       The defendant neglects to mention the many cases in which courts have

rejected his reasoning—including a case decided by this court. In Kubasiak,

this court considered pole camera surveillance with recorded using a fixed

camera placed in a neighbor’s house which recorded only the exterior of a

residence. Kubasiak, Case No. 18-Cr-120, Dkt. No. 48 at 15-16. This court

found that “[t]he surveillance did not present the kind of aggregate view of

intimate details of the defendant’s every movement that concerned the

concurrence in Jones, or the majority in Carpenter.” Id. The same analysis

applies here. At most, the pole camera captured the defendant’s comings and

goings from an apartment in which he did not reside, in a building in which he

did not reside, for a period of (according to the defendant’s “information and

belief”) forty-nine days. Even assuming the defendant appeared on the pole

camera surveillance footage every day, it would not have recorded who visited

his home, when he was home and when he was away, what his daily schedule

was, who he lived with.

       Judge Jones did not err in recommending that this court deny the

motion to suppress, and the court will adopt that recommendation.

III.   CONCLUSION

       The court OVERRULES the defendant’s objections to Judge Jones’s

report and recommendation. Dkt. No. 223.

       The court ADOPTS Judge Jones’s recommendation. Dkt. No. 219.


                                       15
      The court DENIES the defendant’s motion to suppress. Dkt. No. 195.

      The deadline for the parties to file pretrial motions has passed, and this

was the only motion pending. The court’s staff will calendar a date for a

scheduling conference, to discuss with this defendant and the others who have

not resolved their cases whether the court needs to set dates for a final pretrial

conference and a trial.

      Dated in Milwaukee, Wisconsin this 16th day of May, 2019.

                                      BY THE COURT:



                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        16
